CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated February 10, 2010 on The Dreyfus Socially Responsible Growth Fund, Inc. for the fiscal year ended December 31, 2009 which is incorporated by reference in this Registration Statement (Form N-1A 33-49014 and 811-7044) of The Dreyfus Socially Responsible Growth Fund, Inc. ERNST & YOUNG LLP New York, New York April 9, 2010
